73 F.3d 357NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Roy Sylvester HUNT, Plaintiff-Appellant,v.Patrick J. GURNEY;  P.A. Terrangi, Deputy Warden;  J.E.Clark, Assistant Deputy Warden;  E.K. Brown, Counselor;Larry Turner, Counselor;  Clarence L. Jackson;  FrancisKafha;  Ellis B. Wright, Warden;  Wayne Brown;  W.S.Copeland;  Edward W. Murray, Director;  Peter G. Decker,Jr., Defendants-Appellees.
No. 95-7046.
United States Court of Appeals, Fourth Circuit.
Submitted:  November 28, 1995.Decided:  December 21, 1995.

Roy Sylvester Hunt, Appellant Pro Se.  Susan Campbell Alexander, Assistant Attorney General, Richmond, VA, for Appellees.
Before LUTTIG and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.*  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Hunt v. Gurney, No. CA-94-385 (E.D. Va.  June 12, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 The parties consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C.A. Sec. 636(c) (West 1993)